SAVOY, Judge.
The sole issue to be determined on this appeal is whether the trial judge abused the discretion vested in him in awarding plaintiff $230.00 per month as child support for two minor children born of the union between plaintiff and defendant.
Plaintiff made an excellent witness and gave a detailed statement of the needs of the minor children. Her testimony reveals that the sum of $400.00 per month is needed for the support of the minor children. She did not ask alimony for herself and testified that her salary as a legal secretary was $385.00 per month.
Counsel for defendant does not quarrel with the sum of $400.00 per month as being the amount needed to support the minor children. His argument in requesting a reduction in the award made by the district judge is that defendant has a take-home pay of $500.00 per month, and that he cannot pay the sum ordered by the trial judge and still support himself.
The record reveals that defendant is employed by an oil company as a scout; that he is furnished with a car and has an unlimited expense account for entertainment purposes. He is reimbursed each month for any out-of-pocket expenses. Defendant rents an apartment for which he pays $160.00 per month rent.
When parents are separated the cost of living is greater than when they are living together. Any legal separation causes a financial hardship on the husband and wife. We feel that the welfare of the minor children is paramount in matters of this nature.
*171 Counsel for defendant admits defendant is able to pay $180.00 per month for the support of the minors. The district judge awarded $230.00. Under the circumstances set forth in the record, we cannot say that he abused his discretion. Much latitude must be left to a trial judge in these matters. Accordingly, we affirm the judgment of the district court at appellant’s costs.
Affirmed.